DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicants claim amendments received 8 December 2020.  Claims 6-21 and 34-50 are currently pending, of which claims 6, 13, 34-46 are currently amended.  Claims 1-5 and 22-33 have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-21, 34-38 and 40-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bath with a melting temperature greater than 300 C wherein the bath is comprises specifically of a eutectic mixture of LiBr, CsBr and KBr, does not reasonably provide enablement for a bath having a melting temperature greater than 300 C when only one or two of these salts are present, nor in non-eutectic combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification .  

Claims 11-15, 19, 20, 36, 39, 40 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide support for a controller that is specifically configured to control the heating, the specification provides support only for a controller in communication with the power supply.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,373,320 to Lovell et al. (Lovell) in view of US Patent No. 4,146,438 to de Nora et al. (de Nora) and further in view of US Patent Application Publication No. 2006/0154084 to Schuh et al. (Schuh).
As to claim 39. Lovell teaches an apparatus comprising an electrolyte composition comprises a mixture of aluminum bromide and potassium bromide, a primary crucible containing a homogenous melt (stirred melt) of the electrolyte composition, an electrode assembly comprising a working electrode (cathode) to position a metallic workpiece (the metal cathode on which the aluminum is deposited) within the homogenous melt contained within the primary crucible, the aluminum deposited via the application of a voltage differential between the anode and the cathode (Page 1, Column 1, Line 40 to Column 2, Line 9; Page 1, Column 2, Lines 11-18 and 35-55).  
However, Lovell teaches that the anode is formed of carbon and fails to teach that the anode comprises aluminum (Page 1, Column 2, Lines 36-43).  However, de Nora also discusses the electrolytic production of aluminum and teaches that carbon anodes can cause issues in terms of consumption rate and short circuiting (Column 1, Line 52 to Column 2, Line 12) and that an improved anode comprises an anode comprising an aluminum containing composition (Column 3, Line 48-62).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the carbon anode 
Lovell further teaches that the apparatus comprises a heater configured to maintain the electrolyte composition at 343 °C (650 °F) (Page 1, Column 2, Lines 11-18, Page 3, Column 1, Lines 19-29).  However, Lovell fails to further teach that the apparatus comprises a controller for the generation of the required voltage differential or operation of the heater.  
However, Schuh also discusses the electroplating of metal with molten salt baths (Abstract; Paragraph 0057) and teaches that the electroplating apparatus should be provided with a controller in order to allow for control of process conditions including the temperature of the bath and the power supplied to the cell (Paragraph 0016).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparats of Lovell with a controller for controlling the power supply, and thus the voltage differential, and the heater, in order to allow for process control during operation of the apparatus as taught by Schuh.  

Response to Arguments
Applicant’s arguments filed 8 December 2020 with respect to claims 6-21, 34-38, 40 and 41-50 have been fully considered and are persuasive.  The rejections of the claims under 35 USC 103 presented in the Office Action of 15 September 2020 have been withdrawn. 
Applicant’s arguments with respect to claim 39 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner indicates that the claims including all of the limitations of an eutectic salt mixture of LiBr, CsBr and KBr with aluminum bromide and a melting temperature above 300°C, as described in paragraphs 0056-0058 of the specification would be supported and patentable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794